WINTERSHEIMER, Justice.
This appeal is from a decision of the Court of Appeals which reversed the judgment of the circuit court determining the reasonable expenses incurred by the Sheriff in collecting the ad valorem taxes for the Calloway County School District.
The issue is whether the allocation of the costs of collection of school taxes based on a percentage of the revenue collected violates Section 184 of the Kentucky Constitution. The specific question is the method or formula to be used for determining the costs of the Sheriff in collecting the school taxes.
A complaint was filed by the Board of Education after a disagreement arose with the now former sheriff of Calloway County regarding the proper procedure for the disbursement of school district tax money upon collection and the proper fee due to the Sheriff for having collected the school taxes. The Sheriff had been withholding four (4) percent of the total amount of taxes collected on behalf of the school district and allegedly forwarding the balance to the school district without documenting his expenses to justify his fee. The Board and the Sheriff were able to agree as to the direct and indirect cost of the collection of all taxes for all taxing districts by the sheriff. The Sheriff collected the taxes for eight other taxing districts in addition to the Calloway County School District.
The school board seeks to have this Court adopt a new formula for the allocation of the costs connected to the collection of taxes and reject the longstanding method of equitable allocation of costs as approved by prior decisions of this Court.
The circuit judge appointed a special commissioner who was directed to consider the actual and reasonable costs of collection by the Sheriff of school district taxes based on the twelve and one-half (12½) percent allocation of expenses method. A special judge of the circuit court adopted the report of the special commissioner and entered judgment for the Board of Education ordering the Sheriff to reimburse the school district $77,-824.00. The Court of Appeals reversed and this Court accepted discretionary review.
The Board of Education argues that the Court of Appeals was erroneous as a matter of law for having overlooked Section 184 of the Kentucky Constitution, viewed in the light of the Kentucky Education Reform Act of 1990, in adopting an artificial and insupportable formula for calculating the reasonable expenses incurred by a sheriff in collecting school taxes. The Board contends that the formula applied by the Court of Appeals *401to calculate the reasonable cost of collection is directly contrary to the mandate of this Court in Rose v. Council for Better Education, Inc., Ky., 790 S.W.2d 186 (1989), which resulted in the Kentucky Education Reform Act.
The former Sheriff responds by stating that the parties at trial, with the assistance of their Certified Public Accountant, determined and agreed on substantially the entire amount of the direct and indirect costs of tax collection. The Sheriff argues that the only matter before this Court is the proper, modem and equitable manner and method of allocating total costs of collection for all taxes to all taxing districts among the various taxing authorities. He claims that the Board of Education is advocating that this Court overrule established precedent by reinterpreting Section 184 of the Kentucky Constitution.
This Court affirms the decision of the Court of Appeals because it correctly determined that the circuit court committed reversible error by finding that the Board of Education’s share of the actual and reasonable costs of the Sheriff in collecting all ad valorem taxes in Calloway County should be only 12½ percent of the total costs to the Sheriff of all collections.
Board of Education of Lawrence County v. Workman, Ky., 256 S.W.2d 528 (1953), established a general formula in computing the cost of collection. In essence, the ratio of school tax collections to total tax collections is to be first determined and then this ratio is to be applied to the amount of compensation for personnel services allocated to the cost of collecting all taxes which will produce the amount allocable to school tax collection. The same ratio has been employed and relied upon whenever this Court has had to consider the proper method of calculating the fees of the Sheriff. See Larue County Board of Education v. Scott, Ky., 296 S.W.2d 682 (1956). Board of Education of Carter County v. Chester Greenhill, Ky., 291 S.W.2d 36 (1956); Felty v. Gay, Ky., 284 S.W.2d 81 (1955); McClain v. Board of Education of Spencer County, Ky., 275 S.W.2d 795 (1955); Hager v. McConathy, Ky., 269 S.W.2d 725 (1954); Board of Education of Caldwell County v. Lewis, Ky., 269 S.W.2d 193 (1954).
Workman, supra, recognized that tax collection costs may differ from year to year. Costs may change because of external factors such as utility charges, postage, rental, paper costs, salaries, travel, telephone and utility bills, computer charges and printing. We understand that such costs in no way diminish the constitutional command that school taxes must be appropriated to the common schools and no other purpose. Ky. Const. § 184.
These basic principles are not changed by the adoption of the Kentucky Education Reform Act of 1990. In response to Rose v. Council for Better Education, Inc., supra, the General Assembly enacted KRS 160.500. The legislature did not direct that the tax collector divide the total cost of coEection by the number of taxing districts but only that the tax eoEector shaU be entitled to a fee equal to the expense, but not less than one-half of one percent and not to exceed the rate of four percent for the coEection of school taxes. The General Assembly recognized that the cost of coEection may change depending on the changes in ad valorem taxes. The legislature chose to place a limit on the fee for the coEection of such taxes by the sheriff.
In this case, the Board of Education asserts that it should not be required to pay more of the costs of coEection than any other taxing district merely because it receives a larger share of the total tax coEection because it costs no more to coEect $1 than it does to coEect $1,000. Such reasoning is faulty because aEocating EabiEty among aE taxing districts for the total costs of coEection is clearly unfair because it places a disproportionately high share of the sheriffs costs of coEection on other taxing districts which receive less tax revenue. We are not persuaded that the Board of Education has presented any vahd legal reason why it should not be required to pay the equitably aEocated costs of coEection for aE the money it receives. Benson v. Board of Education of Bellevue, Ky.App., 748 S.W.2d 156 (1988), reEed upon by the circuit court, involved an attempt to claim the maximum fee aEowed by statute without regard to actual expense and is not appEcable here.
*402It cannot be said that as taxes become larger, there are any directly proportional higher costs of collection. Accounting considerations would indicate that regard must be given toward the assignment of costs based on responsibility and control. As noted in Wells v. Board of Education of Menifee County, Ky., 244 S.W.2d 160 (1951), the responsibility of the sheriff is certainly affected by the amount of money collected and this fact must be taken into consideration in allocating the costs of collection and establishing the proper ratios between the amounts collected in multiple taxing counties.
In an age of accountability the use of all public funds should be entirely open so that the taxpayers know the true costs of any government service. The taxpayer should not be called upon to surreptitiously subsidize any unit of government at the expense of other legitimate government functions without appropriate legislative action. No mechanical formula will automatically succeed, but the ratio previously authorized is fair and should continue to be employed and applied in this case.
Rose v. Council for Better Education and the Kentucky Education Reform Act do not require any change in the allocation of costs for the collection of school taxes. If the General Assembly wishes to change the method for allocation of the costs of collection, then such changes should be legislative amendments pursuant to KRS 160.500 and not judicially imposed.
The applicable statutory provision which provides that school taxes shall be collected by the sheriff for the county school district and that the tax collector shall be entitled to a fee equal to the expense should not be abandoned.
In no sense does this equitable statutoiy provision interfere with Section 184 which reads that “the interests and dividends of said fund, together with any sum which may be produced by taxation or otherwise for purposes of common school education, shall be appropriated to the common schools and to no other purpose.” The long standing ratio approved by the courts should be followed in order to continue to equitably allocate the costs of collection.
Some have argued that this Court is required as a result of Rose, supra, to adopt a rather over simplistic manner of allocating costs of collection which would result in some taxing districts receiving insufficient funds to pay for their share of the tax collection effort. In Rose, this Court used the term “ad valorem” which means according to value. The equitable assessment according to value as recognized by this Court and used by the General Assembly is also applicable to the cost incurred in collecting taxes. The more taxes collected, the higher percentage of the cost of collection a collecting entity should bear. Those who urge otherwise have failed to read all of the language of Rose which states that the General Assembly must provide adequate funding. The General Assembly has enacted KRS 160.500. That legislation did not direct that the tax collector divide total costs of collection by the number of taxing districts, but only that the tax collector “shall be limited to a fee equal to the expense, but not less than 1.5 percent and not to exceed 4 percent for the collection of school taxes.” The fact that the General Assembly limited the fees for the collection of taxes by the Sheriff indicated that it realized that as ad valorem taxes increase, so must the cost of collection.
It should be noted that the Sheriff in this case has not indicated that as taxes become larger there is a directly proportional higher cost of collection. If the amount of taxes collected doubles, the cost of collecting the tax doesn’t automatically double. By way of comparison, we might note that a public utility consumption charged to the Board of Education is not based on the number of consumers, but on the amount of consumption. The mandate of KERA did not disregard the relative values and equitable percentage in favor of directing a pure per capita assessment. The burden of tax collection cannot be simply divided by the number of agencies who are entitled to the taxes. To do so would result in many taxing districts, in the absence of a percentage allocation, being unable to collect enough taxes to pay for the costs of collection. This obviously produces an absurd result. The decision of this Court in Rose and the enactment of KERA by the *403legislature do not change the system of the fair allocation of the costs of tax collection.
It is clear that the legislature has recognized that there is a valid concern in regard to the amount of collections and has authorized a limit on such collections. If there is to be a change in that limit or the method of approaching that limit, then that change should better come from the General Assembly than from the courts.
The formula is a guide and each case should be decided on its own facts. The appropriate use of. the formula guards against the subjective, undefined and undisciplined approach to fair allocation of the cost of collection. In this situation, the application of the formula has been thoughtfully and professionally considered and is not merely applied in a mechanical or routine manner. The charges of windfall to the Sheriff is a fear that has failed to materialize, and if it is valid, it should be considered by the General Assembly for correction by adjusting the limit on collections or by otherwise amending KRS 160.500.
The decision of the Court of Appeals is affirmed.
BAKER, GRAVES, LAMBERT and WINTERSHEIMER, JJ., concur.
KING, J., dissents by separate opinion in which STEPHENS, C.J., and STUMBO, J., join.